Per Curiam :
While disapproving so much of the opinion of the Honorable Court of Civil Appeals as holds that the conveyance of the twenty acres passed an undivided interest in the royalty on the entire 884 acres of land and as holds that there is any conflict between the cited cases decided by the Commission of Appeals, we refuse this petition for writ of error because proper effect was given to the repudiation of the lessees’ obligations under the original lease. The modified lease did not bind any interest of the purchaser of the twenty acres. The lessees could not repudiate or abandon their obligations under the lease of the 884 acres and retain any rights in and to the twenty acres.